     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 1 of 7 PageID #:47




                     IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MICHELLE LECHUGA, individually, and                  )
on behalf of all others similarly situated,          )
                                                     )
                       Plaintiff,                    ) Case No. 1:19-cv-05989
                                                     )
v.                                                   ) Hon. Rebecca R. Pallmeyer
                                                     )
GREAT AMERICAN POWER, LLC.,                          )

                       Defendant.

                  DEFENDANT GREAT AMERICAN POWER, LLC’S
              MOTION TO TRANSFER PURSUANT TO FIRST-TO-FILE RULE

       Defendant Great American Power, LLC (“Great American”), by and through its

undersigned attorneys, hereby respectfully moves this Court for an order transferring this matter

pursuant to the first-to-file rule to the United States District Court for the Northern District of

Georgia, and in support states as follows:

       1.      On September 9, 2019, Plaintiff Michelle Lechuga filed the complaint in this matter

against Great American (ECF No. 1) (“Lechuga Complaint”). The Lechuga Complaint alleges that

Great American violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”) by placing or causing the placement of “calls without the prior express consent of

Plaintiff to Plaintiff’s cellular telephone number ending in 2896 utilizing an ATDS without

Plaintiff’s prior express written consent.” Lechuga Complaint ¶ 54. Plaintiff alleges that these calls

were placed on the following dates: February 6, 2019; March 20, 2019; July 17, 2019; and July 19,

2019. Id. ¶¶ 22, 24, & 28.

       2.      This case, however, is a copycat of a lawsuit filed several months earlier, on May 29,

2019, in the United States District Court for the Northern District of Georgia. See Ex. 1, Complaint,




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 2 of 7 PageID #:47




Frey et al. v. Great American Power, LLC et al., Case No. 1:19-cv-02450-SDG (N.D. Ga.) (ECF

No. 1) (“Frey Complaint”).

        3.      In the Frey action, Great American filed its Answer and Affirmative Defenses to the

Complaint on August 26, 2019 and served its initial disclosures on September 30, 2019. Plaintiffs

and Great American have each served interrogatories and requests for production of documents.

        4.      The Frey matter also names another defendant, New Wave Power, LLC (“New

Wave”), a vendor retained by Great American to provide certain marketing-related services. New

Wave filed its Answer to the Frey Complaint on January 6, 2020. The parties in Frey held a Rule

26(f) conference on January 8, 2020, and they will file their Joint Preliminary Report and Discovery

Plan by January 17, 2020.

        5.      In this case, Great American was served with the Lechuga Complaint on September

13, 2019, after Great American had already filed its Answer and Affirmative Defenses in Frey.

Although New Wave was not specifically named as a defendant in the Lechuga Complaint, the

Lechuga Complaint refers generally to vendors purportedly used by Great American for various

marketing services. See, e.g., Lechuga Compl. ¶ 9 (alleging that “Defendant utilizes third party

vendors to market its services.”).

        6.      Great American has not yet answered or otherwise responded to the Lechuga

Complaint because, since the filing of the Complaint, the parties have been engaged in a lengthy

informal exchange of information in pursuit of an early resolution of this matter. Progress was

initially slower than either party had hoped, at least in part because some of the information at issue

was in the possession of third parties.

        7.      To give the parties sufficient opportunity to resolve this matter, Great American filed

several unopposed motions to extend the time for it to answer or otherwise respond to the complaint




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 3 of 7 PageID #:47




and to reset the initial status conference (ECF Nos. 9, 13, & 16), which the Court granted (ECF Nos.

12, 15, & 18).

       8.        Great American expected that the parties would be able to resolve this matter

without expending significant additional resources, including those of the Court. As Great American

advised Plaintiff’s counsel, and as stated in a sworn affidavit from Great American’s Director of

Operations, Great American was not engaged in any outbound telemarketing campaigns in the state

of Illinois – either directly or through any vendor – during any of the dates identified in the Lechuga

Complaint. In other words, Great American did not make, or authorize any third-party to make, any

of the outbound sales calls that Plaintiff claims to have received on February 6, 2019, March 20,

2019, July 17, 2019, or July 19, 2019. Ex. 2, Declaration of Jessica M. Evans (Oct. 10, 2019).1

       9.        Great American had believed, based on its discussions with Plaintiff’s counsel and

the provision of information and a sworn statement showing that it did not make, and could not have

made, the calls about which Plaintiff Lechuga complains, that the requested extensions would

permit the parties to resolve the matter informally before expending significant resources engaging

in parallel proceedings (including, likely, motion practice) and (among other things) meeting their

respective obligations under Rule 26(a) and (f). Great American had also hoped that an early

resolution would spare the Court from having to expend its own resources in connection with a Rule

16 scheduling conference and motion practice where another federal district court is already

engaged on identical issues and claims in a substantially identical matter pending in federal court in

Georgia. Unfortunately, however, the parties have been unable to informally resolve the dispute,

and Plaintiff is now suggesting that she may try to amend her pleading to allege additional/different

1
  Plaintiff had indicated that she would provide phone records that would somehow show that a
representative of Great American had, in fact, contacted her cellular phone. To date, however,
Plaintiff has not provided any such records, and Great American has no records indicating that it or
any of its vendors ever spoke to Plaintiff, including at the cellular number Plaintiff provided.


DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 4 of 7 PageID #:47




TCPA claims. Because Great American now anticipates that this litigation may continue, Great

American files this motion to transfer pursuant to the first-to-file doctrine.

        10.     Under the first-to-file doctrine, courts have the “inherent power to administer their

documents so as to conserve scare judicial resources by avoiding duplicative litigation.” Askin v.

Quaker Oats Co., No. 11 CV 111, 2012 WL 517491, at *3 (N.D. Ill. Feb. 15, 2012) (internal

citations and quotations omitted). The doctrine authorizes courts to “dismiss, transfer, or stay a

second-filed case” in order “to prevent multiplicity of actions and to achieve resolution in a single

lawsuit of all disputes arising out of common matters.” Id. (internal citations and quotations

omitted). Generally, suits are “duplicative if the claims, parties, and available relief do not

significantly differ between the two actions,” meaning that the “parties, claims, and available relief

substantially overlap between the two actions, even if they are not identical.” Nicholson v.

Nationstar Mortgage LLC of Delaware, No. 17-cv-1373, 2018 WL 3344408, at *5 (N.D. Ill. July 6,

2018) (internal citations and quotations omitted). In addition to the fact that “the general rule favors

the forum of the first-filed suit,” when courts “compar[e] the similarity of the parties in two putative

class actions, the focus of the substantially similar inquiry is on the putative class members rather

than the named plaintiffs themselves.” Id. at *4-5. Moreover, “there need not be complete

congruence of the issues among cases to invoke the first-to-file rule: there only needs to be

substantial overlap of the issues between them for the rule to apply.” Id. at *7.

        11.     The first-to-file rule supports the requested transfer of this action. First, the same

issues and allegations are present in both cases. Specifically, in both cases, the plaintiffs allege that

Great American and/or a vendor purportedly acting on behalf of Great American placed or caused

to be placed unauthorized calls to the plaintiffs’ mobile phones using ATDS without their prior

express written consent. Compare Lechuga Compl. ¶ 54 with Ex. 1, Frey Compl. ¶ 120. Second, the




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
      Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 5 of 7 PageID #:47




putative class in Lechuga is entirely duplicative of (and subsumed by) the putative “Autodialed

Class” in Frey. Compare Lechuga Compl. ¶ 35 with Ex. 1, Frey Compl. ¶ 108. Third, the parties are

substantially identical in each case insofar as the Lechuga Plaintiff and proposed class are alleged

members of the proposed “Autodialed Class” in Frey as defined, and Great American and New

Wave are the only defendants in either case (and Great American is a defendant in both). Because

Great American has not yet filed an Answer or otherwise responded to Lechuga Complaint, the

claims in this lawsuit can be readily rolled into Frey in the United States District Court for the

Northern District of Georgia. The consolidated matter can then proceed expeditiously before the

same court, avoiding potentially inconsistent rulings and wasting court – and party – resources.

Fourth, because this case is still in its earliest stages, transferring it will only serve judicial

economy, conserve resources, and prevent duplicative efforts by one federal court when before

another federal court a substantially-identical case is already well under way. Resolution of

duplicative legal and factual issues would be more efficient and consistent if resolved by a single

court in the first-filed jurisdiction.

        12.      Great American has reached out to Plaintiff’s lead counsel, Mohammed Badwan, to

determine whether Plaintiff would stipulate to the proposed transfer. Mr. Badwan’s colleague,

Joseph Davidson, responded to Great American’s inquiry by advising that Mr. Badwan is out of the

country until January 14, 2020. In Mr. Badwan’s absence, Mr. Davidson was not able to state

whether Plaintiff will stipulate to the transfer requested in this motion.

        13.      Great American’s Answer or other response to the Lechuga Complaint is due

Friday, January 17, 2020. ECF No. 18. Out of an abundance of caution, therefore, Great American

is filing this motion today and noticing it for presentment on Wednesday, January 15, 2020.




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 6 of 7 PageID #:47




        WHEREFORE, Defendant Great American Power, LLC respectfully requests that, pursuant

to the first-to-file rule applicable in this District, the Court enter an Order transferring this matter to

the United States District Court for the Northern District of Georgia to be consolidated with the

pending Frey matter. Great American Power, LLC respectfully requests such other, further relief as

this Court deems proper.

                                              Respectfully submitted,

Dated: January 13, 2020                         /s/ Livia M. Kiser
                                                Livia M. Kiser
                                                Rachael M. Trummel
                                                KING & SPALDING LLP
                                                353 N. Clark Street, 12th Floor
                                                Chicago, Illinois 60654
                                                P: +1 312 995 6333
                                                lkiser@kslaw.com
                                                rtrummel@kslaw.com

                                                Attorney for Defendant
                                                Great American Power, LLC




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
     Case: 1:19-cv-05989 Document #: 19 Filed: 01/13/20 Page 7 of 7 PageID #:47




                                  CERTIFICATE OF SERVICE

       I, Livia M. Kiser, hereby certify that I caused a copy of the foregoing to be filed using the

Court’s CM/ECF system on this 13th day of January 2020, which shall automatically serve a

copy on Plaintiffs’ counsel of record.



                                           /s/ Livia M. Kiser
                                               Livia M. Kiser




DMSLIBRARY01\28455\825003\36003608.v3-1/13/20
